Title: General Orders, 6 October 1776
From: Washington, George
To: 

 

Head Quarters, Harlem Heights, Octob: 6th 1776.
.


Forty men, one Capt: two sub’s to be furnished by the regiments at Mount Washington, to assist in ballasting the Vessels: They are to take Orders from Andrew Ober on board the sloop Nightingale—This party to be continued ’till the business is done; Besides, the above regiments stationed at Mount Washington, are to furnish Men in proportion to their strenght for the works there. Col. Lippet’s Brigade is to furnish men for the Works opposite Mount Washington, to be laid out by Col. Putnam, from whom they are to take Orders.
